J-A19007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    VERONICA LEAH BUBB                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NOAH DECAPRIA                              :
                                               :
                       Appellant               :   No. 1002 MDA 2021

                   Appeal from the Order Entered July 9, 2021
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                                    21-1072


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                       FILED: SEPTEMBER 28, 2022

        Noah DeCapria appeals from the order granting the petition filed by

Veronica Leah Bubb pursuant to the Protection From Abuse (“PFA”) Act.

We affirm.

        The trial court offered the following thorough summary of evidence

offered at the PFA hearing:

                In July of 2020, Appellant and [Appellee] began
        communicating via Facebook Messenger. Within 48 hours of
        Appellant’s initial message, the parties began having a sexual
        relationship. On July 18, 2020, Appellant asked Appellee to be his
        girlfriend. Appellee agreed. Almost instantly, Appellee became
        concerned with Appellant’s behavior. Appellant required Appellee
        to be in constant communication with him, either through text
        messages or through phone calls. If Appellee was unable to
        promptly respond to Appellant, he would become angry.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19007-22


           In addition to his demand for constant communication,
     Appellant also controlled who Appellee was able to communicate
     with. Appellee testified that Appellant would block and remove
     phone numbers from her phone without her knowledge and would
     access her phone while she slept. Appellee testified that Appellant
     regularly looked at her phone because he believed he needed to
     provide her with “guardrails” because she “wasn’t acting
     appropriately.” Additionally, Appellant also required access to
     Appellee’s location, which he was able to obtain through the Find
     My Friends cellphone application.      Testimony indicated that
     Appellant was constantly monitoring Appellee’s location to ensure
     she was remaining faithful and not associating with individuals he
     deemed to be of bad character. Appellee testified that Appellant
     would send her screenshots of her location and demand an
     explanation as to what she was doing and who she was with.

            Throughout the parties’ relationship Appellant used his
     position of employment as a means to intimidate Appellee.
     Appellant has worked in law enforcement for approximately fifteen
     years. At the time of the hearing, Appellant was employed as an
     agent for U.S. Customs and Border Patrol in Mechanicsburg,
     Pennsylvania. Due to his employment, Appellant has access to
     databases that enable him to obtain personal information of a
     given individual. Appellee testified that throughout the parties’
     relationship, Appellant made it clear he had the power to obtain
     such information at his discretion. For instance, Appellant once
     sent Appellee a text message containing a photograph of an
     individual’s driver’s license and social security card which he
     obtained through accessing the aforementioned database. The
     court also heard testimony indicating that Appellant often used
     these databases to look into individuals Appellee associated with.
     Appellee testified that Appellant once texted her saying he had to
     give her “bad news” and stated he had looked up the information
     of Appellee’s friend, who was African, and stated he was not a
     lawful permanent resident and believed he had likely stolen
     someone’s identification. Appellant testified he accessed this
     information through the United States Citizenship and
     Immigration Services website, which is accessible to the public.

           Throughout the parties’ relationship, Appellant’s behavior
     caused Appellee to fear for her safety. Appellee testified that
     during the parties’ relationship, Appellant had been physically
     abusive towards her. Specifically, Appellee recalled instances
     where Appellant dragged her across the bed.         Additionally,

                                    -2-
J-A19007-22


     Appellee stated Appellant had become “extremely physically
     violent” during sexual intercourse. In addition to physical abuse,
     the court heard repeated testimony indicating that Appellant was
     verbally abusive towards Appellee, calling her a variety of
     derogatory terms throughout their relationship such as “whore,”
     “slut,” and “thot.”

            Testimony indicated that Appellant also engaged in behavior
     that, while not inherently abusive, made Appellee fearful of him.
     For instance, Appellant believed Mexican drug cartels had put a
     “hit” on him and were seeking retribution against him. In order
     to provide himself with anonymity, Appellant used the aliases
     “Rambo D,” “Rambo Johnny,” “Tony War,” and “Rambo Godzilla.”
     Appellee testified that Appellant would answer the door with a
     firearm. Further, Appellee testified that Appellant would monitor
     her property at night with a firearm under the belief that criminals
     were present. The court also heard testimony regarding an
     incident where Appellant approached a UPS driver on Appellee’s
     property with a firearm.

           Appellee testified that she attempted to end the relationship
     with Appellant numerous times. The parties briefly broke up in
     December of 2020; however, resumed their relationship on New
     Year’s Eve.     Despite reconnecting, the parties’ relationship
     continued to deteriorate. The court heard testimony regarding an
     incident in February of 2021 where Appellant was in town and
     wanted to spend time with Appellee; however, Appellee was
     unavailable due to a veterinary appointment. While waiting
     outside of the veterinary office, Appellee observed Appellant drive
     past the office numerous times in an attempt to look for her.
     Appellee testified that she called Appellant to ask why he was
     watching her, but Appellant became defensive and stated he was
     following his GPS. The court also heard testimony regarding an
     incident in early March of 2021, in which Appellant made
     statements towards Appellee that if she did not stop her dogs from
     barking, he would either beat them or shoot them to shut them
     up.

           On March 20, 2021, Appellee ended the parties’ relationship
     for the final time. Appellee testified she immediately changed the
     passwords on all of her accounts, and blocked him online;
     however, Appellant began reaching out to her siblings, her ex-
     husband, and other people in her life. Appellee testified she did
     not block Appellant’s phone number because they needed to

                                    -3-
J-A19007-22


     discuss returning one another’s property. On March 22, 2021,
     Appellant sent Appellee an e-mail to her work e-mail address. In
     the e-mail, Appellant referred to Appellee as a “100% whore or
     slut” who is “truly possessed” and stated “karma will soon haunt
     you for your actions.”

            Appellee did not read the email, and instead forwarded it to
     her sister and asked if it contained anything that should make her
     fear for her safety. Two days later, on March 24, 2021, Appellant
     sent an e-mail to Appellee’s ex-husband, stating Appellee had
     tried to kill [her ex-husband] during their marriage. On March 28,
     2021, Appellant called Appellee and stated he was putting all of
     her belongings outside of his apartment in Mechanicsburg,
     Pennsylvania, and that if she did not pick them up by that evening
     he was going to put them in the dumpster. Appellee testified this
     deeply upset her because she had work equipment, such as a
     modem and a GPS, at Appellant’s residence. Appellee asked her
     sister, Ariana Windler (“Windler”), to pick up her belongings.
     Windler testified she lived closer to Mechanicsburg, Pennsylvania
     than Appellee.       Windler testified that when she arrived at
     Appellant’s apartment, there was nothing outside. She then
     looked over and saw Appellant watching her from inside his
     apartment, peering behind the curtains. Knowing he was inside
     the apartment Windler knocked on the door; however, Appellant
     refused to answer. Appellant then yelled through his apartment
     door that if she went back to her vehicle he would bring Appellee’s
     belongings outside. Appellant subsequently put Appellee’s items
     in a pile outside his apartment door. As Windler approached the
     pile, Appellant opened his door and said “where the fuck is my
     shit,” referring to his property left at Appellee’s residence. Windler
     testified she told Appellant she did not know and was only there
     to pick up her sister’s belongings. Appellant then stated if he
     couldn’t get his stuff back than neither could Appellee, and began
     throwing her belongings back into his apartment.

            On April 3, 2021, Appellee received an e-mail from Sam’s
     Club that contained shipping information for a chair Appellant
     purchased. Appellee forwarded the e-mail to Appellant. On
     April 4, 2021, Appellee went to Montoursville, Pennsylvania to
     spend Easter Sunday with her family. Appellee testified that on
     her way there she saw Appellant drive up in his vehicle at a high
     rate of speed. Appellee testified she believed it was Appellant
     because his vehicle has a distinct emblem on the front.
     Additionally, Appellee testified she believed it was Appellant

                                     -4-
J-A19007-22


     because at one point the vehicle drove up next to her and she
     could see him. Appellee’s children were in her vehicle during this
     incident. At approximately 1:18 p.m., Appellee texted Windler
     informing her of the incident and stating she believed Appellant
     would run her off the road if given the opportunity. Initially,
     Appellant testified he was in Mechanicsburg, Pennsylvania on
     Easter Sunday. Appellant provided locational data from his iPhone
     and Apple watch to prove he did not leave the area. Appellant
     testified that Appellee lied about seeing him because “she
     probably figured he was going to be at his parents’ house on
     Easter Sunday.” However, on the second day of the PFA hearing,
     Appellant testified he remembered he went to his sister’s
     residence in Lancaster, Pennsylvania to eat lunch with his family
     that day. Appellant provided an EZ Pass statement that indicated
     Appellant went through the Gettysburg Pike turnpike at 11:21
     a.m. and again at 1:22 p.m. Appellant did not explain why this
     account differs from the locational data previously provided to the
     Court.

            On April 17, 2021, Appellant sent Appellee’s son a gift for
     his first holy communion. On April 26, 2021, Appellant sent
     Appellee an e-mail. Appellee had not seen the e-mail until
     Appellant presented it to her on direct examination. The letter,
     which refers to Appellee as “Lucifer,” states he has destroyed all
     of her property. The letter is signed “Rambo” and states “I will
     have my vengeance. In this life or the next.”

            On or about May 17, 2021, Appellant sent a text message
     to Windler regarding Appellee’s former employer and said “that
     whore,” referring to Appellee, “should come clean.” Due to
     Appellant’s continued contact, Appellee reached out to his family
     and asked them to tell him to stay away from her and her family.
     In response to Appellee reaching out [to] his family, Appellant
     sent a text message to Appellee’s sister that was directed towards
     Appellee. The text message stated Appellee was a “whore who’s
     probably sucking some black dude’s dick right now if she wants a
     war and messaging my family members like that they could care
     less about her. [sic] She might have gotten away with cheating
     on George with nine different dudes during marriage but I will
     soon get my vengeance in this life or the next. Karma will haunt
     that whore to come.” Appellee testified this made her extremely
     frightened.




                                    -5-
J-A19007-22


           On May 25, 2021, an employee of Kissinger Bigatel & Brower
     Realtors received a call from an individual who was inquiring about
     whether a property that Appellee had purchased was being put
     back on the market. The employee informed real estate agent,
     Carrie Miller (“Miller”), who has worked with Appellee over the
     years on several home purchases. Miller called Appellee to notify
     her of the inquiry. Appellee provided Miller with Appellant’s phone
     number and asked whether that was the individual who called. It
     was. Miller testified that this information made Appellee fearful.
     Appellant testified he contacted Kissinger Bigatel & Brower
     Realtors because he was potentially getting a job in the area.

            On May 26, 2021, Appellee’s daughter accidentally sent a
     text message to Appellant that contained an image of a sea
     dragon carrying its babies. Windler testified that she was helping
     Appellee’s son with his homework that evening which required
     printing out a photograph of a sea dragon. Windler testified
     Appellee’s daughter, who was approximately nine years old at the
     time, accidentally sent the image to Appellant while trying to print
     it. Testimony indicates that Appellant interpreted this [as] a
     threat, testifying that it was one of “the most sickest things of all.”

           Appellee testified that besides the conversation arranging
     the return of her property and the e-mail she forwarded to
     Appellant regarding a chair he purchased, she has not
     communicated with him since March 20, 2021. On May 27, 2021,
     Appellee filed a petition for PFA against Appellant which was
     subsequently granted by this court that same day. A temporary
     PFA against Appell[ant] was entered by the court until the time of
     hearing.

Trial Court Opinion, 11/5/21, at 2-8 (cleaned up).

     Following a hearing at which the above evidence was adduced, and

Appellant proceeded pro se, the trial court entered an order prohibiting

Appellant from abusing, harassing, stalking, or contacting Appellee for three




                                      -6-
J-A19007-22


years. Appellant thereafter hired counsel, who filed a timely notice of appeal.

Both Appellant and the trial court complied with Pa.R.A.P. 1925.1

       Appellant presents the following questions for our consideration:

       1.   Did the court err in finding that abuse was present to
       support the entry of a Protection from Abuse Order where there
       was no evidence of sexual assault?

       2.   Did the court err in finding that abuse was present to
       support the entry of a Protection from Abuse Order where there
       was no evidence of physical abuse?

       3.   Did the court err in finding that abuse was present to
       support the entry of a Protection from Abuse Order where there
       was no evidence of false imprisonment?

       4.   Did the court err in finding that abuse was present to
       support the entry of a Protection from Abuse Order where there
       was no physical or sexual abuse of children?

       5.    Did the court err in finding that abuse was present to
       support the entry of a Protection from Abuse Order where there
       was no evidence of a course of conduct which placed the plaintiff
       in fear of bodily injury?

Appellant’s brief at 4-5.

       We begin with a review of the applicable legal principles. “Our standard

of review for PFA orders is well settled. In the context of a PFA order, we

review the trial court’s legal conclusions for an error of law or abuse of

discretion.” E.K. v. J.R.A., 237 A.3d 509, 519 (Pa.Super. 2020) (cleaned up).



____________________________________________


1 Appellant did not comply with the trial court’s initial Pa.R.A.P. 1925(b) order.
However, as counsel was not served with the order, the court vacated the
initial order and afforded Appellant thirty days from the receipt of the hearing
transcripts to file his Rule 1925(b) statement. Appellant thereafter complied.

                                           -7-
J-A19007-22


An abuse of discretion is not “a mere error in judgment; rather, an abuse of

discretion occurs where the judgment is manifestly unreasonable or where the

law is not applied or where the record shows that the action is a result of

partiality, prejudice, bias, or ill will.”   Kaur v. Singh, 259 A.3d 505, 509

(Pa.Super. 2021)

      In the context of the PFA Act, “[a]ssessing the credibility of witnesses

and the weight to be accorded to their testimony is within the exclusive

province of the trial court as the fact finder.” S.G. v. R.G., 233 A.3d 903, 907

(Pa.Super. 2020) (cleaned up). “[T]he trier of fact while passing upon the

credibility of witnesses and the weight of the evidence produced, is free to

believe all, part or none of the evidence.” Kaur, supra at 509 (cleaned up).

Accordingly, “we review the evidence of record in the light most favorable to,

and grant all reasonable inferences to, the party that prevailed before the PFA

court.” Id.

      It is well-established that “the purpose of the PFA act is to protect

victims of domestic violence from the perpetrators of that type of abuse and

to prevent domestic violence from occurring.” Diaz v. Nabiyev, 235 A.3d

1270, 1272 (Pa.Super. 2020) (cleaned up). To prevail, a PFA petitioner must

prove by a preponderance of the evidence that abuse contemplated by the Act

occurred. See, e.g., K.B. v. Tinsley, 208 A.3d 123, 128 (Pa.Super. 2019)

(“A petitioner is not required to establish abuse occurred beyond a reasonable

doubt, but only to establish it by a preponderance of the evidence.”). The


                                        -8-
J-A19007-22


petitioner need not present corroborating evidence of the alleged abuse of

resultant injuries, rather “[a] PFA petitioner’s testimony alone, if believed by

the trial court, may constitute sufficient evidence of abuse.” E.K. v. J.R.A.,

supra at 523.

      Abuse is defined in the Act as follows, in relevant part:

      The occurrence of one or more of the following acts between
      family or household members, sexual or intimate partners or
      persons who share biological parenthood:

            (1) Attempting to cause or intentionally, knowingly or
            recklessly causing bodily injury, serious bodily injury, rape,
            involuntary deviate sexual intercourse, sexual assault,
            statutory sexual assault, aggravated indecent assault,
            indecent assault or incest with or without a deadly weapon.

            (2) Placing another in reasonable fear of imminent serious
            bodily injury.

            (3) The infliction of false imprisonment pursuant to 18
            Pa.C.S. § 2903 (relating to false imprisonment).

            (4) Physically or sexually abusing minor children, including
            such terms as defined in Chapter 63 (relating to child
            protective services).

            (5) Knowingly engaging in a course of conduct or repeatedly
            committing acts toward another person, including following
            the person, without proper authority, under circumstances
            which place the person in reasonable fear of bodily injury.
            The definition of this paragraph applies only to proceedings
            commenced under this title and is inapplicable to any
            criminal prosecutions commenced under Title 18 (relating to
            crimes and offenses).

23 Pa.C.S. § 6102(a).

      Having set the legal landscape, we turn to Appellant’s contentions. We

initially observe that, although Appellant presents five separate issues to this

                                     -9-
J-A19007-22


Court, he really only has one argument: that the trial court erred in entering

the order because the evidence did not support any definition of abuse. See

Appellant’s brief at 12 (“The testimony presented at the hearing on the matter

did not establish any of the requirements to justify a [PFA] Order.”). Indeed,

most of Appellant’s issues set up and knock down straw men by establishing

that Appellee did not prove types of abuse that she never alleged in the first

place. See id. at 13-18. Rather than address Appellant’s issues seriatim, we

proceed directly to the actual question:      whether Appellee proved by a

preponderance of the evidence that Appellant knowingly engaged in a course

of conduct or repeatedly committed acts toward Appellee, including following

her, such that she was placed in reasonable fear of bodily injury, warranting

protection from abuse pursuant to 23 Pa.C.S. § 6102(a)(5).

      The trial court explained its finding of abuse as follows:

             Upon review of Appellee’s extensive credible testimony, the
      court concludes there clearly exists sufficient evidence to find, by
      a preponderance of the evidence, that Appellant engaged in a
      course of unauthorized conduct that caused Appellee to
      reasonably fear for her safety. As discussed, Appellee testified
      that Appellant dragged her across the bed numerous times during
      their relationship and stated he had become “extremely physically
      aggressive” with her during sexual intercourse. Additionally,
      considerable testimony was presented regarding the verbal abuse
      Appellant directed towards . . . Appellee that often contained
      threats of vengeance. The court found it reasonable for Appellee
      to be fearful of Appellant based on his prior actions coupled with
      his training in various law enforcement tactics. Further, the court
      found the testimony of Appellee that Appellant had a pattern of
      domineering and controlling behavior both during and after their
      relationship to be credible.




                                     - 10 -
J-A19007-22


            The court does not find substantial portions of Appellant’s
     testimony credible. Moreover, the court finds that throughout the
     two[-]day hearing Appellant displayed concerning behavior that
     corroborated Appellee’s testimony and further emphasized the
     need for a PFA order. Appellant testified that Appellee filed a PFA
     against him because she is obsessed with him and wants
     “retribution” for breaking up with her. Appellant testified that
     since the parties’ break up, he has only contacted her three times.
     Appellant acknowledged e-mailing Appellee on March 22, 2021, e-
     mailing Appellee’s ex-husband on March 24, 2021, calling Appellee
     on March 28, 2021, sending a gift to Appellee’s son on April 17,
     2021, sending Appellee an e-mail on April 26, 2021, sending a
     text message to Appellee’s sister on May 17, 2021, and calling
     Appellee’s realtor on May 25, 2021. However, Appellant believes
     that because not all of these communications were sent directly
     to Appellee, who had blocked him, they don’t count.

            Throughout his testimony, Appellant mocked Appellee for
     being afraid of him and made innumerable insults directed
     towards her. Specifically, Appellant referred to Appellee as a
     Satan-worshiping liar who lives a “criminal life.”      Appellant
     testified he tried to “counsel” Appellee numerous times to “be a
     better person” but “she’s a person you cannot change.” Appellant
     testified that Appellee is “money hungry” and only filed a PFA
     against him to benefit financially. However, the court notes that
     Appellee is only seeking an award of attorney’s fees while
     Appellant is requesting $45,691 in damages. Appellant also made
     disparaging remarks towards Appellee’s family.        Specifically,
     Appellant testified that he has “more integrity than [Appellee’s]
     entire bloodline combined” and that unlike his family, who has
     “strong Italian values,” Appellee’s family has “nothing going for
     them.”

            Appellant testified that he “is the most respected law[-]
     abiding person” and that “as a law enforcement officer he always
     does the right thing.” Regarding his employment, Appellant
     repeatedly referenced the importance of his position as an agent
     for Customs and Border Patrol and discussed his “top level security
     clearances” that allows him to access “so much technology” it
     would ma[ke] a layperson’s “head spin.” Appellant testified that
     if the court does not dismiss the PFA order against him, the United
     States in its entirety would suffer because “anything that comes
     into the country,” such as “people, vehicles, cargo, or guns,” must
     be first cleared by him. The court finds it corroborates Appellee’s

                                   - 11 -
J-A19007-22


      testimony that Appellant used his employment as a mechanism to
      intimidate and control her.

Trial Court Opinion, 11/5/21, at 9-10 (cleaned up).

      Appellant levies the following attacks upon the trial court’s findings. He

indicates that the evidence showed only two instances of stalking, one of which

was disproved by Appellant’s EZ Pass record and the testimony of his mother,

and the other of which was disproved by his own testimony. See Appellant’s

brief at 19-20.   Appellant further asserts that most of the allegations of

harassment occurred after the final breakup, claims that the verbal assaults

were “minor,” and cites his own testimony to explain why they were legitimate

communications. Id. at 20-22. Appellant argues that his testimony about his

work, while “admittedly arrogant and pompous,” was not a legitimate ground

to find that Appellant uses his position to intimidate, contending that the

documentary evidence supported only one instance of his using a non-public

database to access information on Appellee’s associates. Id. at 22. Appellant

sums up by insisting that, “[o]n the whole, the record does not establish

anything more than a messy break-up.” Id. at 23.

      Appellant’s arguments are devoid of merit. First, where, as here, the

trial court’s factual findings are supported by the record, this Court will not

disturb them based upon challenges to the court’s credibility determinations

or weighing of the evidence. See, e.g., S.G. v. R.G., supra at 907. Thus,

Appellant’s assertions that his evidence should have been accepted over

Appellee’s testimony are unavailing.

                                    - 12 -
J-A19007-22


      Second, Appellee testified not only to disturbing stalking behaviors by

Appellant before and after their relationship ended, but also described past

exhibitions of violence by Appellant that reasonably caused her to be in fear

of future bodily injury. See E.K. v. J.R.A., supra at 522 (“Because the goal

of the PFA Act is to prevent physical and sexual abuse, a victim does not have

to wait for physical or sexual abuse to occur for the PFA Act to apply, and past

acts are relevant to determine the reasonableness of the petitioner’s current

fear.”).

      Third, Appellee’s testimony, accepted as credible by the trial court,

establishes far more than two instances of stalking. Instead, it demonstrates

that Appellee was under Appellant’s constant watch since the time the two

commenced their relationship, and that she reasonably feared that the

stalking and harassment he engaged in after the breakup would continue

absent court intervention. See Trial Court Opinion, 11/5/21, at 9-10.

      Hence, rather than merely evincing a messy break-up, as Appellant

maintains, the certified record bespeaks the very type of abusive conduct for

which the PFA Act was designed to provide protection.       See, e.g., K.B. v.

Tinsley, supra at 128–29 (holding abuse was established where the

defendant testified to feeling threated because during the relationship used a

kitchen knife to stab an air mattress while calling the petitioner “a whore” and

“a bitch,” and after she ended the relationship, he repeatedly texted her, came

to her house uninvited, and seemed to be tracking her movements); T.K. v.


                                     - 13 -
J-A19007-22


A.Z., 157 A.3d 974, 977 (Pa.Super. 2017) (affirming PFA order pursuant to

§ 6102(a)(5) where the defendant repeatedly followed the petitioner in his

vehicle and at local establishments, kept track of her whereabouts, and

regularly drove past her home, and the petitioner testified that she lived in

constant fear of him).

      Finally, we observe that Appellant’s insistence that his behavior was

normal and the described incidents were minor exposes Appellant’s continuing

failure to appreciate that his conduct was even inappropriate, let alone

abusive. This further confirms the trial court’s determination that Appellee is

in ongoing need for protection. Accordingly, we affirm the trial court's July 9,

2021 order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                     - 14 -